DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein U.S. Patent Application Publication Number 2017/0339193 A1 (hereinafter Goldstein).

As per claims 1, 13, Goldstein discloses a computer-implemented method comprising: 
receiving at least one message (see receiving in email domain validation record 141 indicating IP address or with a domain of a sender on page 4 section [0040] and Figure 1) that identifies a domain (see email domain for a third party delivering email system 115 used to deliver mail on behalf of the domain owner on page 4 section [0040]);  
transmitting, to a trusted entity computing device (see passing domain information to the authorization DNS server, or trusted entity computing device as 
receiving a response from the trusted entity computing device, the response indicating that the email authentication information has been added to the DNS record associated with the domain (see authorization evaluator 135 within the authorizing server DNS 130, or trusted entity computing device as claimed, responds to delivered/IP store 131 to determine the identity of the delivering email system 115);  
subsequent to receiving the response, instructing an email server to transmit an email from the domain (see accessing the authorized deliverers list 132 to determining whether that delivering email system is an authorized delivery agent for domain on page 4 section [0043] and see delivering email system 115 sends email on behalf of the domain owner system on page 3 section [0031]). 

As per claims 2, 14, Goldstein
As per claims 3, 15, Goldstein discloses the computer-implemented method of claim 1, further comprising: transmitting, to a DNS server, a request for network location information of the trusted entity computing device;  and receiving, from the DNS server, the network location information;  wherein the network location information is used to transmit, to the trusted entity computing device, the request to add the email authentication information to the DNS record (see Domain Owner DNS server 140 on page 4 section [0040] and Figure 1, sends request to Authorizing DNS server 130, or trusted entity computing device as claimed, to pass identifying information of delivering email system 115 to be added to the authorized deliverers list 132 on page 4 section [0044]).

As per claims 4, 16, Goldstein discloses the computer-implemented method of claim 3, wherein the network location information comprises an IP address of the trusted entity computing device (see receiving email system query Authorizing DS server 130 on page 4 section [0047] via IP address on page 4 section [0043]).

As per claims 5, 17, Goldstein discloses the computer-implemented method of claim 1, wherein the at least one message includes an email address having the domain, wherein the domain is identified in the at least one message by the email address, and wherein instructing the email server to transmit the email from the domain comprises instructing the email server to transmit the email from the email address (see using macros to parse email address for identifying domains on page 4 section [0041] 

As per claims 6, 18, Goldstein discloses the computer-implemented method of claim 5, wherein the domain of the email address is the indication of the domain transmitted to the trusted entity computing device (see using parsed domain information to identify delivering email system 115 on page 4 section [0041]).

As per claims 7, 19, Goldstein discloses the computer-implemented method of claim 5, wherein the request transmitted to the trusted entity computing device includes the email address (see using parsed domain information to identify delivering email system 115 on page 4 section [0041] and see identifying sender using email of sender domain on page 4 section [0040]). 

As per claims 8, 20, Goldstein discloses the computer-implemented method of claim 1, wherein the method is performed by a platform that sends emails on behalf of the domain (see delivering email system 115 sends email on behalf of the domain owner system 110 on page 3 section [0031]).

As per claims 9, 21, Goldstein
As per claims 10, 22, Goldstein discloses the computer-implemented method of claim 8, wherein the request transmitted to the trusted entity computing device (see passing domain information to the authorization DNS server, or trusted entity computing device as claimed, on page 4 section [0043]) further includes authorization information indicating that the platform is authorized to send he emails of behalf of the domain (see server send indication to identify domain via IP address to authorizing DNS server 130 on page 4 section [0043] to send email on behalf of the domain on page 3 section [0031]).

As per claims 11, 23, Goldstein discloses the computer-implemented method of claim 10, wherein the authorization information is received in the at least one message (see passing domain information to the authorization DNS server, or trusted entity computing device as claimed, on page 4 section [0043]).

As per claims 12, 24, Goldstein discloses the computer-implemented method of claim 1, wherein the domain is associated with a merchant or a company (see domain could be used for commercial purposes on page 3 section [0031]), wherein the at least one message is received from a computing device used by the merchant or the company, and wherein the at least one message serves as an indication that emails are to be sent on behalf of the domain (see server send indication to identify domain via IP address to authorizing DNS server 130 on page 4 section [0043] to send email on behalf of the domain on page 3 section [0031]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldstein U.S. Patent Application Publication Number 2021/0152606 A1.  A DNS query for email domain to determining authorized delivering organization (see Abstract).
John U.S. Patent Application Publication Number 2005/0216587 A1.  Determining whether the email client is trusted (see Abstract).

  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALAN S CHOU/Primary Examiner, Art Unit 2451